 


114 HRES 658 EH: Condemning in the strongest terms the terrorist attacks in Brussels on March 22, 2016, which murdered more than 30 innocent people, and severely wounded many more.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 658 
In the House of Representatives, U. S.,

March 23, 2016
 
RESOLUTION 
Condemning in the strongest terms the terrorist attacks in Brussels on March 22, 2016, which murdered more than 30 innocent people, and severely wounded many more. 
 
 
Whereas, on March 22, 2016, at least three Islamist terrorists conducted coordinated attacks against two sites in Brussels, Belgium, resulting in the loss of more than 30 innocent lives and the severe wounding of many more innocent civilians;  Whereas a number of American citizens are among those wounded; 
Whereas the Islamic State of Iraq and Syria (ISIS) has claimed responsibility for the attacks;  Whereas the brutal attacks at the Brussels airport and the Maelbeek metro station are the latest in a series of assaults by ISIS in Europe, including the November 13, 2015, terrorist attacks in Paris, France, that were deliberately aimed at killing and maiming as many innocent people as possible; 
Whereas Belgian first responders and law enforcement reacted swiftly and heroically, caring for the wounded and taking immediate measures to prevent additional attacks and the further loss of life;  Whereas at least two of the terrorists were killed in the suicide bombings, and Belgian intelligence and law enforcement are pursuing others possibly connected to these attacks and to those in Paris; 
Whereas Belgian Prime Minister Charles Michel called the attacks “a black moment” for the country and urged his fellow citizens to stay united in their response;  Whereas Belgium and its capital Brussels are the symbolic center of the alliance between the United States and Europe that was created following the devastation of World War II, including by hosting on its territory the headquarters of the North Atlantic Treaty Organization (NATO) and the institutions of the European Union; 
Whereas Belgium and the United States have maintained strong ties based on shared values since Belgium’s independence in 1831;  Whereas Belgium was a founding member of NATO in 1949 and has been a steadfast ally of the United States in the decades since; 
Whereas, on September 12, 2001, for the first time in the history of the Alliance, Belgium joined our NATO allies to invoke Article 5 of the North Atlantic Treaty that states “an armed attack against one or more of them in Europe or North America shall be considered an attack against them all”;  Whereas Belgium has been a steadfast partner of the United States in the international effort to defeat ISIS and other terrorist threats; 
Whereas the coordination of these attacks, following the terrorist assaults in Paris and in several other countries, demonstrates that ISIS members continue to plan and execute attacks, targeting United States interests and allies;  Whereas continued and enhanced intelligence cooperation, law enforcement engagement, and information sharing on emerging threats and identified Islamist extremists is essential to enhancing security for the people of the United States, Europe, and our allies around the world; 
Whereas the loss of innocent lives in Brussels strengthens our resolve to defeat ISIS and its terrorist affiliates which pose a growing threat to international peace and stability; and  Whereas we stand in solidarity with our Belgian allies in their time of national mourning, ready to provide assistance in bringing to justice all those involved with the planning and execution of these attacks, as well as identifying and disrupting any plans to undertake similar assaults in the future: Now, therefore, be it 
 
That the House of Representatives— (1)condemns in the strongest terms the terrorist attacks in Brussels on March 22, 2016, which murdered more than 30 innocent people, and severely wounded many more; 
(2)expresses its deepest sympathies and condolences for those killed and injured in the attacks and for their families and friends;  (3)pledges support for the Government of Belgium in its efforts to bring to justice all those involved with the planning and execution of these terrorist attacks; 
(4)declares that the Islamic State of Iraq and Syria (ISIS) poses a fundamental threat to the universal value of freedom in all countries;  (5)remains concerned regarding the flow of foreign fighters to and from the Middle East and West and North Africa and the threat posed by these individuals; and 
(6)expresses its readiness to assist the Government and people of Belgium to respond to the threat posed by ISIS and its terrorist affiliates.   Karen L. Haas,Clerk. 